Citation Nr: 1116594	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  06-04 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified at a hearing before a decision review officer at the RO in June 2006.  The Board remanded the claim for further development in November 2008.    

The Board is obligated to construe a claim for an acquired psychiatric disorder liberally.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Consequently, the claim for PTSD has been recharacterized as it appears on the cover page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is unfortunately again necessary before a decision on the merits of the claim of entitlement to service connection for a psychiatric disorder can be reached.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2009), Cohen v. Brown, 10 Vet. App. 128 (1997).  The diagnosis of PTSD must comply with the criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV).  38 C.F.R. § 4.125 (2010).

The Veteran contends that he has PTSD related to alleged service stressors warranting service connection.   The Veteran indicated that his stressors in service were as follows:  he responded to an emergency call and found a dead infant in Monmouth, New Jersey in May or June 1966; he transported dead or wounded soldiers en route from Vietnam at Hickam Air Force Base in Schofield Barracks, Hawaii, shortly after the start of the Tet Offensive in early 1968; and he helped a suicidal soldier with a knife at Fort Shafter, Hawaii between June and August 1968.   

The Appeals Management Center attempted to verify the Veteran's report of having transported dead or wounded soldiers at Hickam Air Force Base.  The United States. Army and Joint Services Records Research Center (JSRRC) indicated that the unit records retired by the 241st Military Police Company for the years 1966 and 1968 were not located.  It was noted that a more specific date should be identified and then a request for a report of investigation from the United States Army Crime Records Center could be solicited.  The Appeals Management Center failed to contact the Veteran to obtain any further information and no further research was conducted.

The Veteran's service medical records show a report of difficulty adjusting to his army life and depression in May 1968.  The Veteran reported anxiety related to "getting out" of service in six months.  In October 1968, the Veteran was seen for a report of being jittery and nervous.  

Private treatment reports from The University of Pittsburgh Medical Center dated from February 1997 to May 1997 show a diagnosis of major depressive disorder in February 1997.  

VA outpatient treatment reports dated from November 1997 to September 2007 show various psychiatric diagnoses including PTSD, bipolar disorder, cyclothymic disorder, intermittent explosive disorder, and mood disorder associated with medical condition.  Consequently, the Veteran should be afforded a VA examination to ascertain whether he currently suffers from PTSD or any other psychiatric disorders related to his military service.  

The most recent VA outpatient treatment reports are dated in September 2007.  The Veteran was last seen for psychiatric treatment in August 2007.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after September 2007 should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the most specific date or range of dates possible when he transported dead or wounded soldiers at Hickam Air Force Base.  If the Veteran provides the requested information contact the Director of the United States Army Crime Records Center and attempt to verify the Veteran's claimed stressor.  A negative response should be included in the claims file if one is received.  

2.  Obtain any VA outpatient treatment reports dated after September 2007.  If the Veteran identifies any other relevant medical records, those records should be obtained.

3.  Then, schedule the Veteran for a VA mental disorders examination.  The examiner should review the claims file and should note that review in the report.    The report of examination should include a complete rationale for all opinions expressed.  Any necessary tests, including psychiatric testing should be obtained.  The examiner should provide the following information:

a)  Provide a full multiaxial diagnosis pursuant to DSM-IV.  Specifically state whether each criterion for a diagnosis of PTSD is met.

b)  If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any in-service stressor reported by the Veteran and provide an opinion at to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's military service or to fear of hostile military action.  

c)  If a diagnosis or diagnoses other than PTSD are appropriate, the examiner should specifically state for each diagnosis whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's military service.

4.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 




Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


